Citation Nr: 0530851	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased initial disability evaluation 
for post-traumatic stress disorder (PTSD), rated 10 percent 
from September 24, 1993, 30 percent from December 5, 1995, 
and 50 percent from March 15, 1999. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In March 2001, the Board 
remanded this case to the RO for further development.  

The record shows that the veteran testified at Board hearings 
in July 2000 and July 2005 before the undersigned Veterans 
Law Judge.  A transcript (T) of each hearing has been 
associated with the claims file.  As explained in the March 
2001 Board remand, the issue of entitlement to service 
connection for a disability of the knees is being adjudicated 
on a de novo basis.

At the Board hearing in July 2005, the veteran offered 
testimony on the matter of service connection for residuals 
of a head injury.  This matter is not before the Board, and 
its being referred to the RO for further consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate a current bilateral knee disability, 
identified as chondromalacia and degenerative arthritis, to 
the veteran's military service on any basis.

2.  On a facts found basis, prior to December 5, 1995, the 
manifestations of PTSD produce mild disturbances of 
motivation and mood and slight impairment of occupational 
functioning and expectable reaction to psychosocial 
stressors.  

3.  On a facts found basis, from December 5, 1995, the 
manifestations of PTSD produce considerable social and 
industrial impairment with moderate disturbances of 
motivation and mood and moderate difficulty in work and 
social functioning.

4.  The criteria for evaluating PTSD in effect from November 
7, 1996, are found to be more favorable based on a facial 
comparison.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, identified as chondromalacia 
and degenerative arthritis, was not incurred in or aggravated 
by military service, and degenerative arthritis of the knees 
may not be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for PTSD prior to December 5, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1995).

3.  The criteria for an initial disability evaluation of 50 
percent, but not higher, for PTSD from December 5, 1995, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (effective prior to and as 
amended, effective November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to an increased evaluation for his 
disability of the knees.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2000 rating decision, June 2004 statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
issued in October 2004 apprised the veteran of the 
information and evidence needed to substantiate his claim for 
service connection, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  The 
Board decision in March 2001 also provided further relevant 
information regarding the necessary evidence.  In addition 
and April 2001 letter informed the veteran of the provisions 
of the VCAA and advised to identify evidence in support of 
his claim that had not been obtained or submit evidence he 
felt would support his claim.  

Collectively the correspondence mentioned above advised him 
the evidence he needed to submit to show that he was entitled 
to increased compensation.  The VCAA-specific letters 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claim for 
service connection, and as a result the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini.  However that decision did 
not prevent the Board from finding that the timing defect was 
nothing more than harmless error and as such not prejudicial 
to the claimant.  As explained below the Board concludes that 
the applicable notice and duty to assist requirements have 
been substantially met in this case.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA medical opinion in development 
of the claim, and the record has been supplemented with other 
VA clinical records, Social Security Administration (SSA) 
records, and private records.  Thus the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directives in the remand order and the 
obligations established in the VCAA.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In summary, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  The 
RO secured a medical opinion and the veteran has two Board 
hearings and a RO hearing.  

Regarding the initial evaluation of PTSD, the appeal arose 
from a rating determination in 2004, and the Board has 
interpreted the claim as an initial rating determination, as 
discussed at the recent Board hearing (T 3-4).  In such 
circumstances the VA General Counsel has concluded that under 
38 U.S.C.A. § 5103(a) VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, such as the downstream issue of the 
initial rating.  VAOPGCPREC 8-03.  In summary, the RO 
obtained a current examination, VA clinical records and other 
records as noted above, and the veteran elaborated on his 
PTSD symptoms at the recent Board hearing.  The duty to 
assist having been satisfied, the Board will turn to a 
discussion of the issues on the merits. 


Disability of the Knees

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as arthritis, are presumed by law to have been incurred 
in service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
chondromalacia and degenerative arthritis of the knees.  
However, as the discussion that follows will explain, he does 
not satisfy the other requirements to prevail in this claim 
for service connection on a direct or presumptive basis.  

The service medical records do not provide clear evidence of 
a disability of either knee preexisting military service.  
Although a November 1963 preinduction examination noted 
excellent motion and stability of the knees, there was no 
diagnosis for a disability of either knee in the summary of 
defects and diagnoses.  A September 1965 medical examination 
found the right knee asymptomatic and again there was no 
diagnosis for either knee reported in the examination summary 
of defects and diagnoses.  Thus, these reports read 
reasonably would suggest that there was interest in the knees 
medically, although no preexisting disability was identified 
or noted.  

The report of private hospitalization after a December 1965 
motor vehicle accident did not mention either knee being 
injured.  However, the report of military hospitalization 
that followed from January 1966 to March 1966 noted he hurt 
the right knee in the automobile accident.  The right knee 
was X-rayed and reported as normal.  According to the 
inpatient record, right knee pain reportedly was present for 
11/2 years with symptoms of knee slipping.  There was a history 
of right knee "weakness" and "trick" symptoms, although a 
clinical examination was within normal limits, as reflected 
in a January 13, 1966, progress note.  The discharge 
diagnosis did not include any reference to the right knee.  
The August 1967 separation examination reported normal lower 
extremities.  There was a history of trick or locked knee, 
with no trouble at present time.  The examiner's elaboration 
referred to a history of occasionally painful left knee 
before entering the service.

The March 1970 VA examination was unremarkable for any 
complaint or finding referable to either knee.  VA and 
private medical reports variously dated throughout 1994 were 
also unremarkable regarding the knees.  Furthermore, the SSA 
records that contain references to chondromalacia and 
degenerative changes note the history of knee pain for 
several months after a workplace injury in 1995, without any 
information linking the disability of either knee to a remote 
injury during military service.  An employer's statement in 
April 1996 noted the veteran's claim of work-related 
degenerative joint disease of the knees was rejected.  
Records dated in 1997 showing chrondomalacia patella of both 
knees and referencing degenerative arthritis of the knees did 
not contain any nexus opinion linking either to military 
service.  

Although BMW, M.D., opined that the trauma the veteran 
described could possibly contribute to the arthritis now 
shown, that opinion does not account for the normal x-ray 
during military service or indicate that the opinion was 
based on a review of relevant records.  Indeed, he stated 
that the opinion was based on information of the accident, 
and complained of pain thereafter, that had been described to 
him.  Similarly, DHM, M.D., referenced a history of knee 
problems going back to a 1965 motor vehicle accident and 
problems with the knees since then, which undoubtedly 
resulted of the veteran's self reported history, and as such 
any supportive inference has no probative weight.  The July 
2004 statement from CY, MD is framed in terms of possibility 
rather than probability and obviously relied on the self 
reported belief from the veteran of causation.  Furthermore, 
the physician admitted limited experience in the matter.  The 
Board notes that subsequent VA orthopedic clinic reports do 
not provide any nexus statement or opinion, although they 
record the veteran's previously stated history.  

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  The Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  

With respect to the medical statement from Dr. W, the 
physician indicated the opinion was based on information 
provided to him, but he did not point to any contemporaneous 
records having been reviewed.  That he did not have such 
records seems apparent in not recognizing the normal results 
of the right knee evaluation during military service while 
discussing more recently available diagnostic procedures.  
Thus, there was no rationale based upon a review of medical 
records offered to support this opinion.  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  
Thus the Board accords the opinion from Dr. W or the 
subsequent statements from Dr. Y and Dr. M no serious 
probative weight as support for the claim.  Opinion based 
solely on provided history from a claimant is not entitled to 
any probative weight, as it was based upon assumed facts.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

On the other hand, the VA examiner in April 2004 based his 
opinion against service connection on a review of the entire 
record in concluding there was no logical or objective reason 
to connect the present bilateral knee complaints to the 
December 1965 motor vehicle accident.  The examiner noted the 
minimal objective findings versus the veteran's extreme 
complaints.  As with any piece of evidence, the credibility 
and weight to be attached to a VA opinion is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The RO provided the entire record to a VA examiner 
and did not limit or constrain the review.  See, e.g., 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  Unlike the statements 
and opinion offered in support of the claim, the VA examiner 
did rely on a review of the entire record and noted the 
objective extent of the current findings against the claimed 
level of impairment in rendering an opinion against service 
connection.  The VA medical opinion against service 
connection is being accorded outcome determinative weight 
since it was based on a review of the record and offered a 
plausible basis for not associating the current disability of 
the knees to an incident documented during military service, 
in light of the information during service and the extent of 
the current disability of the knees.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Furthermore, the veteran's recent testimony of history of 
knee problems for many years after service and seeking help 
through the VA (T 4-7, 9-10) is not supported in the record.  
Continuity of sympotmatology is not established solely 
through testimony, and where, as here, there is no medical 
evidence indicating continuous symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  The veteran is not 
competent to address medical causation or etiology of his 
various disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  


Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco-- that the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, in this case the 
appeal has been construed as an appeal of the initial 
evaluation of PTSD as discussed at the recent Board hearing 
(T 3-4), evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be 
most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Fenderson, 12 Vet. App. at 126.  See also 38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  The period under 
consideration requires consideration of both rating schemes 
and the Board finds that the current rating criteria are more 
beneficial based on a facial comparison.  For example, in the 
version in effect prior to the November 1996 changes, there 
were no bright lines of demarcation between the several 
incremental ratings, and no characteristic elements to relate 
to the adjectival terms associated with each increment below 
100 percent.  The new criteria include a variety of 
characteristic manifestations that offer a somewhat clearer 
framework for analysis, with criteria that appear more 
objective as they direct the rater to the significant 
manifestations at each incremental level in the general 
rating formula.  Although they are deemed provide a framework 
to achieve more consistency in evaluations, the revised 
criteria may not be applied earlier than their effective 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also 
DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 
3-00. 

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  Note (1). Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. 
§ 4.132, Code 9411 (1996) (General Rating Formula for 
Psychoneurotic Disorders); effective prior to November 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  The VA General Counsel concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  The Board is bound by 
such interpretations.  38 U.S.C.A. § 7104(c).

The current rating criteria provide for a 10 percent 
evaluation for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

The rating criteria provide for a 30 percent evaluation for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: decreased 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The rating criteria provide for a 50 percent evaluation to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Codes ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The VA rating examinations are supplemented with VA 
outpatient reports, information in the SSA records and 
hearing testimony, that offered additional insight into the 
veteran's disability.  On a facts found basis, the Board 
finds that the assignment of "staged" ratings is reasonably 
supported in the record viewed in its entirety.  Fenderson, 
12 Vet. App. at 126.  

For example, the private reports from early in 1994 show he 
was plagued with disturbed sleep, irritability and depression 
that had an excellent response to medication that was started 
at that time.  The VA examiner in May 1995 reported mild 
dysthymia and a GAF score of 80 that recognized slight 
impairment of occupational functioning and expectable 
reaction to psychosocial stressors.  VA clinical records 
summarized his manifestations as extreme anger on a pervasive 
basis that was covered with a pleasant demeanor, but with 
disturbed sleep.  He was working and was able to easily 
manage his anger.

Thus, for the initial period prior to December 5, 1995, based 
on the VA examination and other clinical treatment records, 
the Board concludes that PTSD is more nearly indicative of 
some difficulty in social, occupational, or school 
functioning, but the veteran was generally functioning pretty 
well, and had some meaningful interpersonal relationships.  
This picture is adequately compensated by the rating criteria 
providing for a 10 percent evaluation for slight or mild 
impairment of social and industrial adaptability.  The 
corresponding GAF score was appropriate for mild occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  It is not necessary 
that all the particular symptoms described in the rating 
criteria for a particular degree of disability be present, 
and it is evident from the examiner's summary and the 
veteran's assessment of his symptoms that the level of 
impairment reflected by the veteran's presentation were 
consistent and as such more nearly approximated in the 10 
percent evaluation.  The Board finds this evaluation is 
warranted for the entire rating period prior to December 5, 
1995.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Although a SSA psychiatry evaluation on December 5, 1995, 
showed a lower GAF score than subsequently reported on a VA 
examination a year later, both were consistent, in reporting 
a GAF score was appreciably lower than the that reported on 
the VA examination in May 1995.  The corresponding GAF scores 
were 50 (serious impairment in social, occupational or school 
functioning) and 60 (moderate difficulty in social, 
occupational, or school functioning), respectively, reflected 
a worsened disability picture and appeared to accurately 
assess the psychiatric manifestations as described on both 
repots.  Both evaluations were thorough and the information 
provided did indicate a more disabling PTSD, from the 
standpoint of interpersonal difficulty at work and with 
family relationships.  The VA examiner in 1996 concluded that 
the veteran managed only "fair" industrial adaptability and 
the GAF score contemplated symptoms found in the 50 percent 
rating criteria.  The VA examiner in March 1999 noted the 
veteran was not under specialty psychiatric care and that 
inappropriate behavior seemed to be the marked feature of the 
case.  On a VA examination in November 2003, the examiner 
observed that the veteran's overall psychiatric 
symptomatology would produce moderate difficulty in social 
and occupational functioning and corresponded to a GAF of 55 
that contemplates moderate symptoms.  The record of 
outpatient treatment from 1999 through 2004 shows the GAF 
scores predominating in the 50-55 range and the records 
overall note no change in his presentation with recent 
improvement noted early in 2004.  His testimony in 2005, 
noted crying spells, monthly panic attacks, no close friends 
and interpersonal conflicts (T 11-12, 16-17, 19-22, 27 and 
29) and his Board hearing testimony in 2000 noted anger, 
depression and panic (T 20-22) and earlier RO testimony.

Thus, for the entire period from December 5, 1995, based on 
the VA evaluations and outpatient reports, the Board 
concludes that PTSD is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, 
although he would have had difficulty in establishing and 
maintaining effective work and social relationships.  This 
picture is adequately compensated by the 50 percent 
evaluation since the symptoms contemplated in the GAF of 55-
60 are represented in the examples listed in the 50 percent 
evaluation criteria for PTSD.  It is not necessary that all 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present, and it is 
evident from the examiner's summary and the veteran's 
assessment of his symptoms that the level of impairment 
reflected by the veteran's presentation is more nearly 
approximated in the 50 percent evaluation and that this 
evaluation is warranted for the entire rating period from 
December 5, 1995.  Mauerhan, supra.  

In summary, two formal VA examinations and a SSA evaluation 
showed a lower GAF score than initially reported.  The 
examination in 2003 was recommended in light of the long 
period since the most recent evaluation of record and it 
showed a consistent disability picture with the earlier VA 
examination.  Although a number of the more recent 
psychiatric outpatient reports did not include GAF scores the 
information provided, and in the hearing testimony, did not 
indicate the likelihood of a more severe PTSD disability. 

Thus, based upon the facts found, the Board concludes that 
the next higher evaluation of 70 percent does not comport 
with the veteran's disability picture as reflected on the 
evaluations and the other contemporaneous reports.  Overall, 
the reports directed to PTSD did not show manifestations more 
compatible with serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning.  The Board believes the objective manifestations 
comport well with the 50 percent evaluation initially on a 
facts found basis, particularly in view of the consistently 
reported level of functioning the examiners have associated 
with his PTSD symptoms and the veteran's presentation.   


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to an initial disability evaluation for PTSD in 
excess of 10 percent prior to December 5, 1995, is denied.

Entitlement to an increased initial disability evaluation for 
PTSD of 50 percent from December 5, 1995, is granted, subject 
to the regulations governing the payment of monetary awards.  
The appeal is granted to this extent only. 



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


